Earle, J.
delivered the opinion of the Court. .
The record of this case has been attentively examined, and we are unable to discover therein, any particular, in which the equity jurisdiction of Montgomery County Court has erred. The disputed land in this cause was sold in 1817, and almost three years elapsed before the seller took from the’- purchaser, so much as a bond for his purchase money, and he seemed satisfied with no other security for it, than what the land sold of itself afforded. On the 3d December, 1819, he conveyed the land to the wife of the purchaser, and at the same time received from him obligations for his money, secured by a mortgage of the husband and wifej and made payable, with interest, in three equal annual payments. This mortgage deed was not recorded within due time, but the omission to record appears to have happened without any fraudulent design, or intention of the party, and such intention is no where in the proceedings imputed to him. It ought then,.we think, to be decreed to be recorded, unless the security it gives to the debt has been abandoned for other security given by the purchaser, and accepted by the seller. This has been strenuously urged upon us, but we cannot perceive in the subsequent transactions between the parties, the smallest appearance of an abandonment. Otho Sprigg7s paper to a larger amount was assigned in December, 1821, with a formal guaranty of the payment of it. It was, however, the guaranty of an insolvent man, and the assignment was unaccompanied by any understanding that this security was to be alone relied upon. The circumstances seem to exclude the idea that it could have been so relied upon. Otho *455Sprigg had failed in 1820, and the mortgage by which the assigned paper was secured, proved to be defectively acknowledged ; and it was uncertain whether other creditors had not preferences over the equitable lien on the mortgaged premises. In this state of things it would have been most unwise to give up any other security for this, and the inference cannot be made, without stronger facts to justify it than are here presented to us. We are therefore of opinion, that the Court below were right, in decreeing the mortgage from Robert Lyles and wife to be recorded, and a sale under the mortgage for the payment of the mortgage money. We also approve of the decree to dismiss the complainant’s bill as against Richard Lyles. This part of the case rests upon different grounds from the former. The object of the parties appears to have been to secure a home for Robert Lyles, and perhaps too much zeal, and some indiscretion were manifested by them in endeavoring to attain it by the means used to prevent Leonard Hays from bidding for the life estate. The scheme, however, did not take, and Richard Lyles was made to pay the full value of it; and it is certain he became the purchaser, with the approbation, if not at the instance, of John Sprigg, who was relieved by the purchase from the payment of a large sum of money for Robert Lyles, for whom he was security.
Decree Affirmed.